department of the treasury ' internal_revenue_service washington d c tax_exempt_and_government_entities_division vil apr legend system a state m dear this is in response to your request for a private_letter_ruling dated date as supplemented by letters dated date and date concerning the applicability of sec_415 of the internal_revenue_code to an excess_plan and the tax consequences of certain related transactions you have submitted the following facts and representations in support of your request system a is a governmental_plan as described in code sec_414 and meets the system a is a defined_benefit_plan created by the state m legislature and set forth in the state m statute requirements of code sec_401 system a board contribution feature which may be picked up by the employer it includes an employer_contribution and a mandatory employee system a is administered by a nine-member board state m has enacted legislation which authorizes the system a board to establish a qualified_governmental_excess_benefit_arrangement within the meaning of code sec_415 accordance with this legislation the system a board has adopted and is planning to implement a qualified_governmental_excess_benefit_arrangement proposed arrangement pursuant to the provisions of code sec_415 the system a board proposes to establish a_trust fund trust fund to hold all assets of the proposed arrangement with the system a board acting as trustees the trust fund will be separate and apart from the system a funds administered by in page the system a board the trust fund will be a grantor_trust pursuant to state law and for federal_income_tax purposes the proposed arrangement will operate in accordance with code sec_41 m under the proposed arrangement a participant will be paid that part of a retirement benefit that would otherwise have been payable by system a except for the limitations of code sec_415 under no circumstances will a participant be given any election to defer compensation under the proposed arrangement either directly or indirectly the excess_benefit to which the participant is entitled under the proposed arrangement will be paid after the retirement benefit payable to a participant under system a has reached the applicable code sec_415 limit for a calendar_year the excess_benefit shall be paid for the remainder of that calendar_year but only for so long as the participant would have been entitled to receive retirement benefits from system a the arrangement is part of system a but no assets from system a will be used to pay any excess_benefit under the proposed arrangement the system a board upon consultation with the actuary for system a shall determine the required_contribution to pay proposed arrangement benefits for the plan_year the required_contribution for each plan_year shall be the aggregate of the excess_benefits payable under the proposed arrangement to all participants for the plan_year and an amount determined by the system a board to be a necessary and reasonable expense of administering the proposed arrangement this required_contribution shall be paid into the trust fund the trust fund assets shall not be accumulated to pay benefits payable in future years rather the proposed arrangement’s benefit liabilities shall be funded on a plan_year to plan_year basis any assets of the trust fund not used for paying benefits for a current plan_year together with any income accruing to the trust fund shall be used to pay the administrative expenses of the proposed arrangement for the plan_year all contributions to the proposed arrangement necessary to pay the required supplemental pension payments shall be paid_by the employers there will be no employee contributions to the ’ proposed arrangement the trust fund shall be maintained separately from system a ‘the trust fund shall not accept contributions or transfers from system a and shall not pay system a benefits _ all participants retired participants and beneficiaries of system a will automatically be participants in the proposed arrangement if their benefit exceeds the dollar limits of code - sec_415 participation in the proposed arrangement will cease for any plan_year in which the retirement benefit of a participant or beneficiary of the defined_benefit_plan maintained by ‘system a is not limited by code sec_415 page based on the above facts and representations you have requested the following rulings the proposed arrangement is a qualified_governmental_excess_benefit_arrangement within the meaning of code sec_415 the benefits payable under the proposed arrangement will be includible in gross_income for the taxable_year or years in which amounts are paid or otherwise made available to a participant or a participant’s beneficiary in accordance with the terms of the proposed arrangement and income accruing to the trust fund established to hold assets of the proposed arrangement is exempt from federal_income_tax under code sec_115 and sec_415 as income derived from the exercise of an essential_governmental_function code sec_415 sets forth the treatment of qualified governmental excess_benefit arrangements code sec_415 provides in part that in determining whether a governmental_plan as defined in sec_414 meets the requirements of sec_415 benefits provided under a qualified_governmental_excess_benefit_arrangement shall not be taken into account sec_415 defines such an arrangement as a portion of a governmental_plan which meets the following three requirements a such portion is maintained solely for the purpose of providing to participants in the plan that part of the participant's annual_benefit otherwise payable under the terms of the plan that exceeds the limitations on benefits imposed by sec_415 excess_benefits b under such portion no election is provided at any time to the participant directly or indirectly to defer compensation and c excess_benefits are not paid from a_trust forming a part of such governmental_plan unless such trust is maintained solely for the purpose of providing such benefits with respect to your first requested ruling the proposed arrangement is a portion of system a which your authorized representative has stated is a governmental_plan as described in code sec_414 according to the terms of the proposed arrangement its only stated purpose is to provide participants in system a that portion of a participant’s benefits that would otherwise be payable under the terms of system a except for the limitations on benefits imposed by code sec_415 the proposed arrangement does not allow participants to defer compensation the terms of the proposed arrangement limit participation to system a participants for whom benefits would exceed the code sec_415 limits therefore we have determined that the proposed arrangement is a portion of a governmental_plan which is maintained solely for the purpose of providing to system a participants that part of the participant’s annual_benefit otherwise payable under the terms of system a that exceeds the sec_415 limits and as such meets the requirements of sec_415 page your authorized representative has stated in accordance with the terms of the proposed arrangement that participation is automatic for system a participants for whom benefits are limited by code sec_415 thus we have determined that no direct or indirect election is provided at any time to participants to defer compensation and accordingly the requirements of sec_415 are met in the present case the trust fund is a grantor_trust and it is maintained code sec_415 requires that the trust from which excess_benefits are paid must not form a part of the governmental_plan in this case system a which contains the excess_benefit arrangement with a certain exception for trusts maintained solely for the purpose of providing such benefits separately from system a to pay the excess_benefits for the plan_year and the amount required to pay administrative expenses funds are not accumulated to pay benefits in future plan years any assets of the arrangement fund not used for paying benefits for a current plan_year shall be used for the payment of the administrative expenses of the arrangement for the plan_year therefore we have determined that the requirements of sec_415 are met contributions to the trust fund consist only of the amount required since the proposed arrangement satisfies all of the requirements of code sec_415 m we conclude with respect to your first requested ruling that the proposed arrangement is a qualified_governmental_excess_benefit_arrangement within the meaning of code sec_41 m - with respect to the second requested ruling sec_415 provides that for purposes of this chapter a the taxable_year or years for which amounts in respect to a qualified_governmental_excess_benefit_arrangement are includible in gross_income by a participant and b the treatment of such amounts when so includible by the participant shall be determined as if such qualified_governmental_excess_benefit_arrangement were treated as a plan for the deferral of compensation which is maintained by a corporation not exempt from tax under this chapter and which does not meet the requirements for qualification under sec_401 ruling has already determined that the proposed arrangement meets the legal requirements of sec_415 of the code for qualified governmental excess_benefit arrangements accordingly the tax treatment of the amounts distributed under the proposed arrangement to the participants is determined as if such qualified_governmental_excess_benefit_arrangement were treated as a plan for the deferral of compensation which is maintained by a corporation not exempt from tax under this chapter and which does not meet the requirements for qualification under sec_401 state m has represented that the trust established in connection with the arrangement is a grantor_trust pursuant to state m law and for federal tax purposes sec_83 of the code provides that the excess if any of the fair_market_value of property transferred in_connection_with_the_performance_of_services over the amount_paid if any for the property is includible in the gross_income of the person who performed the services for the first taxable_year in which the property becomes transferable or is not subject_to a substantial risk of page forfeiture sec_1_83-3 of the income_tax regulations provides that for purposes of sec_83 the term property includes real and personal_property other than money or an unfunded and unsecured promise to pay money or property in the future property also includes a beneficial_interest in assets including money transferred or set_aside from claims of the transferor's creditors for example in a_trust or escrow account sec_402 of the code provides that contributions made by an employer to an employee's trust that is not exempt from tax under sec_501 are included in the employee's gross_income in accordance with sec_83 except that the value of the employee's interest in the trust will be substituted for the fair_market_value of the property in applying sec_83 under sec_1_402_b_-1 of the regulations an employer's contributions to a nonexempt employee's trust are included as compensation in the employee's gross_income for the taxable_year in which the contribution is made but only to the extent that the employee's interest in such contribution is substantially_vested as defined in the regulations under sec_83 sec_451 of the code and sec_1_451-1 of the regulations provide that an item_of_gross_income is includible in gross_income for the taxable_year in which actually or constructively -_ received by a taxpayer using the cash_receipts_and_disbursements_method of accounting under sec_1_451-2 of the regulations income is constructively received in the taxable_year during which it is credited to a taxpayer's account set apart or otherwise made available so that the taxpayer may draw on it at any time however income is not constructively received if the taxpayer's control of its receipt is subject_to substantial limitations or restrictions various revenue rulings have considered the tax consequences of nonqualified_deferred_compensation arrangements revrul_60_31 situations 1960_1_cb_174 holds that a mere promise to pay not represented by notes or secured in any way does not constitute receipt of income within the meaning of the cash_receipts_and_disbursements_method of accounting see also revrul_69_650 1969_2_cb_106 and revrul_69_649 1969_2_cb_106 under the economic_benefit_doctrine an employee has currently includible income from an economic or financial benefit received as compensation though not in cash form economic benefit applies when assets are unconditionally and irrevocably paid into a fund or trust to be used for the employee's sole benefit sproul v commissioner 16_tc_244 aff'd per curiam 194_f2d_541 6th cir revrul_60_31 situation c b and revrul_68_99 1968_1_cb_193 an employee does not receive income as a result of the employer's purchase of an insurance_contract to provide a source of funds for deferred_compensation because the insurance_contract is the employer's asset subject_to claims of the employer's creditors in revrul_72_25 page accordingly with respect to your second requested ruling we conclude that the benefits payable under the proposed arrangement will be includible in gross_income for the taxable_year or years in which amounts are paid or otherwise made available to a participant or a participant’s beneficiary in accordance with the terms of the proposed arrangement with respect to your third requested ruling code sec_415 provides that i ncome accruing to a governmental_plan or to a_trust that is maintained solely for the purpose of providing benefits under a qualified_governmental_excess_benefit_arrangement in respect of a qualified_governmental_excess_benefit_arrangement shall constitute income derived from the exercise of an essential_governmental_function upon which such governmental_plan or trust shall be exempt from tax under sec_115 ruling has already determined that the proposed azrangement meets the legal requirements of sec_415 of the code for qualified governmental excess_benefit arrangements accordingly with respect to your third requested ruling we conclude that income accruing to the trust fund established to hold assets of the proposed arrangement is exempt from federal_income_tax under code sec_115 and sec_415 as income derived from the exercise of an essential_governmental_function this ruling letter is based on the assumption that system a is a governmental_plan as described in code sec_414 and that it meets all of the applicable_requirements under code section this ruling letter is directed only to the taxpayer who requested it sec_61 k of the code provides that this ruling may not be used or cited as precedent a copy of this letter has been sent to your authorized representative in accordance with the power_of_attorney on file in this office if you have any questions about this letter please contact sincerely yours frau ze rances v sloan manager employee_plans technical branch tax_exempt_and_government_entities_division enclosures page notice deleted copy of ruling letter ce
